      Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 1 of 16 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRIST OF ILLINOIS
                                 EASTERN DIVISION

TORRA JOHNSON,                                 )
                                               )       COMPLAINT
               Plaintiff,                      )
                                               )       JURY DEMANDED
       v.                                      )
                                               )
GERRESHEIMER GLASS INC.                        )
                                               )
               Defendant.                      )


       Now comes the Plaintiff, TORRA JOHNSON (hereinafter “Plaintiff”), by and through her

attorneys, and for her Complaint against Defendant, GERRESHEIMER GLASS INC.

(“Defendant”), Plaintiff alleges and states as follows:

                                 PRELIMINARY STATEMENT

       1.      This is a complaint for damages, equitable relief, and injunctive relief for violations

of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., the Family and

Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq., and the Emergency Paid Sick Leave Act

(“EPSLA”) of the Families First Coronavirus Response Act (“FFCRA”), Division E, §§ 5101-

5111, Pub. L. No. 116-127, 134 Stat. 178, 195-201 (March 18, 2020).

                                 JURISDICTION AND VENUE

       2.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331, as Plaintiff’s

claims arise under laws of the United States, the ADA, FMLA, EPSLA, and FFCRA. This Court

also has jurisdiction over Plaintiff’s Illinois state law claims pursuant to 28 U.S.C. § 1337.

       3.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b), as a substantial

part of the events and omissions giving rise to Plaintiff’s claims occurred in this judicial district.




                                                   1
      Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 2 of 16 PageID #:2




       4.      All conditions precedent to this Court’s jurisdiction have occurred or have been

complied with. Specifically:

               a.      Plaintiff filed a Charge of Discrimination, number 440-2021-03120, with

                       the Equal Employment Opportunity Commission (“EEOC”) on March 25,

                       2021.

               b.      The EEOC issued a Notice of Right to Sue to Plaintiff for said charge on

                       May 5, 2021.

                                            PARTIES

       5.      Plaintiff is an individual who at all relevant times resided in Ford Heights, Illinois.

       6.      Defendant is a corporation of the State of Delaware which is registered with the

Secretary of State to do business in Illinois, and which has its principal place of business in

Vineland, New Jersey. Defendant has a business location located at 1131 Arnold Street, Chicago

Heights, Cook County, Illinois.

       7.      Plaintiff and Defendant are each “persons” as defined in 42 U.S.C. § 12111(7), as

they meet the definition of a person as defined in 42 U.S.C. § 2000e(a), in that they both “include[]

one or more individuals, governments, governmental agencies, political subdivisions, labor

unions, partnerships, associations, corporations….”

       8.      Plaintiff and Defendant are also both “persons” as defined in 29 U.S.C. § 2611(8),

as they are both “an individual, partnership, association, corporation, business trust, legal

representative, or any organized group of persons.”

       9.      Defendant is an “employer” as defined in 42 U.S.C. § 12111(5)(A), as it is a person

engaged in an industry affecting commerce who has 15 or more employees for each working day

in each of 20 or more calendar weeks in the current or preceding calendar year.



                                                 2
      Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 3 of 16 PageID #:3




       10.    Defendant is also an “employer” as defined in 29 U.S.C. § 2611(4)(i), as it is “any

person engaged in commerce or in any industry or activity affecting commerce who employs 50

or more employees for each working day during each of 20 or more calendar workweeks in the

current or preceding calendar year.”

       11.    At all relevant times, Defendant was an “employer” as defined by the EPSLA, as it

is a private entity engaged in commerce or in an industry or activity affecting commerce that

employs fewer than 500 employees. See 29 U.S.C. § 2620(a)(1)(B); FFCRA, Division E, §

5110(2).

       12.    Plaintiff is an “employee” as defined in 42 U.S.C. § 12111(4), as she is an

individual who was employed by the Defendant, an employer.

       13.    Plaintiff is an “eligible employee” as defined in 29 U.S.C. § 2611(2)(A), as she was

an employee who had been employed “for at least 12 months by the employer with respect to

whom leave [had been] requested” and “for at least 1,250 hours of service with such employer

during the previous 12-month period.”

       14.    Plaintiff was a “qualified individual” as defined in 42 U.S.C. § 12111(8), as she

was an individual who, with or without reasonable accommodation, could perform the essential

functions of the employment position that she held.

       15.    At all relevant times, Plaintiff was an “employee” as defined by the EPSLA, as she

was an employee of a covered employer, Defendant. See FFCRA, Division E, §§ 5102(a) and

5110(1).

                                        BACKGROUND FACTS

       16.    Plaintiff began working for Defendant at its location in Chicago Heights, Illinois

on January 15, 2018.



                                               3
      Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 4 of 16 PageID #:4




       17.     Plaintiff was employed as a Selector, earning $19.47 per hour, and her duties

included checking bottles.

       18.     Upon information and belief Defendant has approximately 400 employees.

       19.     On May 15, 2020, after experiencing symptoms of the COVID-19 virus, Plaintiff

underwent testing for COVID-19 at Saint James Hospital in Olympia Fields, Illinois.

       20.     On May 17, 2020, Plaintiff’s test came back positive for infection with the COVID-

19 virus.

       21.     After receiving the positive result, Plaintiff called Tiffany Burnett (“Burnett”) in

Defendant’s human resources department and notified Burnett that she would not be able to come

to work pursuant to her doctor’s orders.

       22.     Plaintiff’s doctor, Josephine Nwawueze (“Dr. Nwawueze”) of John H. Stroger Jr.

Hospital, provided Burnett, and thereby Defendant, with documentation of Plaintiff’s condition.

       23.     On June 9, 2020 Plaintiff provided documentation to Defendant stating that

Plaintiff was approved to return to work, but Burnett told Plaintiff additional documentation was

needed before she could return.

       24.     Thereafter, Plaintiff and Dr. Nwawueze made multiple attempts to send the

additional documents Burnett requested. Defendant did not respond to any of Plaintiff’s or Dr.

Nwawueze’s calls or facsimile transmissions.

       25.     Due to Defendant’s failure to respond, Plaintiff sent a text message to the President

of the Union, Andre (last name unknown), to inquire about her work status. Andre told Plaintiff

that he would get back to her. Andre then told Plaintiff to contact the Union’s Vice President, Chin

(last name unknown).




                                                 4
      Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 5 of 16 PageID #:5




       26.      On June 25, 2020, Chin informed Plaintiff via telephone that her employment with

Defendant was terminated.

       27.      Plaintiff was not compensated for any of the time she was unable to work due to

her COVID-19 diagnosis.

                               COUNT I
      VIOLATION OF THE FAMILIES FIRST CORONAVIRUS RESPONSE ACT
                    FAILURE TO PROVIDE PAID LEAVE

       28.      Plaintiff re-alleges and incorporates paragraphs 1 through 27 above as if fully set

forth herein.

       29.      Effective April 1, 2020, the FFCRA provides for two weeks (80 hours) of paid

leave through the Emergency Paid Sick Leave Act for employees who were unable to work for a

qualifying reason expressed in the Act. FFCRA, See Division E, § 5102.

       30.      The FFCRA expressly identifies that a qualifying reason for Emergency Paid Sick

Leave is when an employee is experiencing symptoms of COVID-19 and seeking a medical

diagnosis. See FFCRA, Division E, § 5102(a)(3); 29 C.F.R. § 826.20(a)(4).

       31.      The FFCRA also expressly identifies that a qualifying reason for Emergency Paid

Sick Leave is when an employee has been advised by a health care provider to self-quarantine due

to concerns related to COVID-19. See FFCRA, Division E, § 5102(a)(2).

       32.      Plaintiff was an eligible employee under the FFCRA because, as set forth above,

her need for leave was directly encompassed by the FFCRA.

       33.      The FFCRA requires covered employers to notify their employees of their rights to

take paid leave under the FFCRA. See FFCRA, Division E, § 5103(a).




                                                 5
      Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 6 of 16 PageID #:6




       34.      Defendant violated the FFCRA when it failed to provide Plaintiff with emergency

paid sick leave during the time she was experiencing symptoms of COVID-19 and during her self-

isolation and quarantine period after testing positive for COVID-19.

       35.      Employers in violation of the Emergency Paid Sick Leave Act of the FFCRA are

subject to the enforcement and damages provisions set forth in the Fair Labor Standards Act

(“FLSA”), including 29 U.S.C. §§ 216 and 217. See FFCRA, Division E, § 5105(a)(2).

       WHEREFORE, Plaintiff prays that the Court enter judgment against Defendant as follows:

                (a)    Awarding Plaintiff a judgment against Defendant for lost wages, back pay,

                       and statutory damages pursuant to 29 U.S.C. §§ 216 and 217;

                (b)    Awarding Plaintiff a judgment against Defendant for punitive and/or

                       liquidated damages in amount to be determined at trial;

                (c)    Awarding Plaintiff a judgment against Defendant for her costs, expenses,

                       and reasonable attorney’s fees pursuant to the FFCRA;

                (d)    Awarding pre-judgment and post-judgment interest, as provided by law;

                       and

                (e)    Granting such other equitable and further relief as this Court deems

                       equitable and just.

                              COUNT II
      VIOLATION OF THE FAMILIES FIRST CORONAVIRUS RESPONSE ACT
                            RETALIATION

       36.      Plaintiff re-alleges and incorporates paragraphs 1 through 35 above as if fully set

forth herein.




                                                 6
      Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 7 of 16 PageID #:7




       37.       Section 5104(1) of the FFCRA states: “It shall be unlawful for any employer to

discharge, discipline, or in any other manner discriminate against any employee who (1) takes

leave in accordance with this Act.” See 29 C.F.R. § 826.150(a).

       38.       As stated herein, Plaintiff took leave for a qualified reason under the EPSLA and

was subsequently discharged.

       39.       Employers that retaliate against employees are subject to the anti-retaliation

penalties under the Fair Labor Standards Act, 29 U.S.C. §§ 216, 217. See 29 C.F.R. §

826.150(b)(2).

       40.       Defendant retaliated against Plaintiff for taking leave in accordance with the

EPSLA and is thus subject to the penalties described in 29 U.S.C. §§ 216 and 217. See FFCRA,

Division E, § 5105(b); 29 C.F.R. § 826.150.

       WHEREFORE, Plaintiff prays that the Court enter judgment against Defendant as follows:

                 (a)    Awarding Plaintiff a judgment against Defendant for lost wages and

                        statutory damages pursuant to 29 U.S.C. §§ 216 and 217;

                 (b)    Awarding Plaintiff a judgment against Defendant for backpay and front pay

                        in an amount to be determined at trial;

                 (c)    Awarding Plaintiff a judgment against Defendant for punitive and/or

                        liquidated damages in amount to be determined at trial;

                 (d)    Awarding Plaintiff a judgment against Defendant for her costs, expenses,

                        and reasonable attorney’s fees pursuant to the FFCRA;

                 (e)    Awarding pre-judgment and post-judgment interest, as provided by law;

                        and




                                                  7
      Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 8 of 16 PageID #:8




                 (f)    Granting such other equitable and further relief as this Court deems

                        equitable and just.

                                    COUNT III
                VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                           DISABILITY DISCRIMINATION

       41.       Plaintiff re-alleges and incorporates paragraphs 1 through 27 above as if fully set

forth herein.

       42.       Defendant intentionally discriminated against Plaintiff on the basis of her disability

by refusing to provide reasonable accommodations for Plaintiff’s disability, and by terminating

Plaintiff’s employment due to her disability.

       43.       In taking such actions, Defendant also retaliated against Plaintiff because of her

disability and/or her request for reasonable accommodation due to her disability.

       44.       Defendant, through its employees, agents, and/or authorized representatives, knew

that its retaliation, termination, and discriminatory treatment of Plaintiff violated the ADA.

       45.       Defendant’s actions were in willful and wanton violation of Plaintiff’s rights.

       46.       During Plaintiff’s employment with Defendant and when Plaintiff was terminated

by Defendant, she was subjected to discrimination and retaliation for engaging in a legally

protected activity, as set forth above.

       47.       The discriminatory and retaliatory treatment to which Plaintiff was subjected

includes, but is not limited to, the instances alleged above. All of the actions of the individuals

described herein were undertaken in their capacities as the employees, agents, and/or authorized

representatives of Defendant.

       WHEREFORE, Plaintiff prays that the Court enter judgment against Defendant as follows:

                 (a)    Declaring Defendant’s practices complained of herein unlawful and in

                        violation of the ADA;
                                                   8
Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 9 of 16 PageID #:9




       (b)    Permanently enjoining Defendant, its agents, successors, officers,

              employees, representatives, attorneys, and those acting in concert with it or

              them from engaging in the unlawful practices, policies, customs, and usages

              set forth herein, and from continuing any and all practices shown to be in

              violation of applicable law;

       (c)    Ordering modification or elimination of the practices, policies, customs, and

              usages set forth herein and all other such practices shown to be in violation

              of applicable law, ensuring Defendant will not continue to discriminate or

              retaliate against employees who exercise their rights under the ADA;

       (d)    Ordering Defendant to reinstate Plaintiff to the position she would now be

              occupying but for the discriminatory and retaliatory practices of Defendant,

              and adjusting the wage rates, salaries, bonuses, and benefits for Plaintiff to

              those which she would have received but for the discriminatory and

              retaliatory practices of Defendant, or awarding Plaintiff front-end and future

              pay;

       (e)    Compensating and making Plaintiff whole for all earnings, wages, bonuses,

              and other benefits that Plaintiff would have received but for the

              discriminatory and retaliatory practices or Defendant and the willful

              violations of Defendant;

       (f)    Awarding Plaintiff compensatory, liquidated, and/or punitive damages as

              allowed by law;

       (g)    Awarding Plaintiff all witness fees, court costs, and other litigation costs

              incurred in this Action, including reasonable attorneys’ fees;



                                         9
     Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 10 of 16 PageID #:10




                (h)     Awarding pre-judgment and post-judgment interest, as provided by law;

                        and

                (i)     Awarding any and all such other and further legal and equitable relief as

                        this Court deems necessary, just, and proper.

                                  COUNT IV
              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                                RETALIATION

        48.     Plaintiff re-alleges and incorporates paragraphs 1 through 27 and 41 through 47

above as if fully set forth herein.

        49.     Plaintiff engaged in a protected activity by disclosing her disability and requesting

a reasonable accommodation from Defendant.

        50.     Defendant failed to engage in an interactive process with Plaintiff, refused to

provide Plaintiff with a reasonable accommodation, and terminated Plaintiff’s employment shortly

after her request for reasonable accommodation.

        51.     Plaintiff’s discharge occurred a short time after her request for reasonable

accommodation for her disability, thereby raising an inference of retaliatory motivation.

        52.     In taking such actions, Defendant also retaliated against Plaintiff because of her

disability and/or her request for reasonable accommodation due to her disability.

        53.     Defendant, through its employees, agents, and/or authorized representatives, knew

that its retaliation, termination, and discriminatory treatment of Plaintiff violated the ADA.

        54.     Defendant’s actions were in willful and wanton violation of Plaintiff’s rights.

        55.     During Plaintiff’s employment with Defendant and when Plaintiff was terminated

by Defendant, she was subjected to discrimination and retaliation for engaging in a legally

protected activity, as set forth above.



                                                 10
    Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 11 of 16 PageID #:11




       56.     The discriminatory and retaliatory treatment to which Plaintiff was subjected

includes, but is not limited to, the instances alleged above. All of the actions of the individuals

described herein were undertaken in their capacities as the employees, agents, and/or authorized

representatives of Defendant.

       WHEREFORE, Plaintiff prays that the Court enter judgment against Defendant as follows:

               (a)    Declaring Defendant’s practices complained of herein unlawful and in

                      violation of the ADA;

               (b)    Permanently enjoining Defendant, its agents, successors, officers,

                      employees, representatives, attorneys, and those acting in concert with it or

                      them from engaging in the unlawful practices, policies, customs, and usages

                      set forth herein, and from continuing any and all practices shown to be in

                      violation of applicable law;

               (c)    Ordering modification or elimination of the practices, policies, customs, and

                      usages set forth herein and all other such practices shown to be in violation

                      of applicable law, ensuring Defendant will not continue to discriminate or

                      retaliate against employees who exercise their rights under the ADA;

               (d)    Ordering Defendant to reinstate Plaintiff to the position she would now be

                      occupying but for the discriminatory and retaliatory practices of Defendant,

                      and adjusting the wage rates, salaries, bonuses, and benefits for Plaintiff to

                      those which she would have received but for the discriminatory and

                      retaliatory practices of Defendant, or awarding Plaintiff front-end and future

                      pay;




                                                11
    Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 12 of 16 PageID #:12




                (e)    Compensating and making Plaintiff whole for all earnings, wages, bonuses,

                       and other benefits that Plaintiff would have received but for the

                       discriminatory and retaliatory practices or Defendant and the willful

                       violations of Defendant;

                (f)    Awarding Plaintiff compensatory, liquidated, and/or punitive damages as

                       allowed by law;

                (g)    Awarding Plaintiff all witness fees, court costs, and other litigation costs

                       incurred in this Action, including reasonable attorneys’ fees;

                (h)    Awarding pre-judgment and post-judgment interest, as provided by law;

                       and

                (i)    Awarding any and all such other and further legal and equitable relief as

                       this Court deems necessary, just, and proper.

                                   COUNT V
                VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

       57.      Plaintiff re-alleges and incorporates paragraphs 1 through 27 above as if fully set

forth herein.

       58.      The acts and conduct of Defendant as aforesaid were in willful violation of the

Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq. Said statute imposes certain

duties upon Defendant, including notifying employees such as Plaintiff of their eligibility under

the FMLA upon Defendant’s constructive notice of Plaintiff’s entitlement to leave. Said statutes

were intended to prevent the type of injury and damage herein set forth.

       59.      By the acts and conduct described above, Defendant was willfully in violation of

said statutes, as it was required to act upon constructive notice of Plaintiff’s serious health

condition, which entitled her to leave under the FMLA.

                                                  12
    Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 13 of 16 PageID #:13




       60.     By failing to request further information from Plaintiff and/or her healthcare

provider(s) as necessary to confirm her entitlement, Defendant interfered with Plaintiff’s rights

under the FMLA.

       61.     By the aforesaid acts and conduct of Defendant, Plaintiff has been directly and

legally caused to suffer actual damages pursuant to 29 U.S.C. § 2617 including, but not limited to,

loss of earnings and future earning capacity, attorneys’ fees, and other pecuniary loss not presently

ascertained.

       62.     The aforementioned acts of Defendant were willful, wanton, and intentional, and

were done in willful and conscious disregard of the rights, welfare, and safety of Plaintiff.

       63.     The aforementioned acts of Defendant were done by managerial agents and

employees of Defendant and with the express knowledge, consent, and ratification of managerial

agents and employees of Defendant, thereby justifying an award of punitive and exemplary

damages in an amount to be determined at the time of trial.

       64.     As a result of the acts of Defendant as alleged herein, Plaintiff is entitled to

reasonable attorneys’ fees and costs of said suit as provided in 29 U.S.C. § 2617(a)(3).

       WHEREFORE, Plaintiff prays that the Court enter judgment against Defendant as follows:

               (a)     Declaring Defendant’s practices complained of herein unlawful and in

                       violation of the FMLA;

               (b)     Permanently enjoining Defendant, its agents, successors, officers,

                       employees, representatives, attorneys, and those acting in concert with it or

                       them from engaging in the unlawful practices, policies, customs, and usages

                       set forth herein, and from continuing any and all practices shown to be in

                       violation of applicable law;



                                                 13
    Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 14 of 16 PageID #:14




                (c)    Ordering modification or elimination of the practices, policies, customs, and

                       usages set forth herein and all other such practices shown to be in violation

                       of applicable law, ensuring Defendant will not continue to interfere with its

                       employees’ rights under the FMLA;

                (d)    Compensating and making Plaintiff whole for all earnings, wages, bonuses,

                       and other benefits that Plaintiff would have received but for the violations

                       of the FMLA by Defendant;

                (e)    Awarding Plaintiff compensatory, liquidated, and/or punitive damages as

                       allowed by law;

                (f)    Awarding Plaintiff all witness fees, court costs and other litigation costs

                       incurred in this Action, including reasonable attorneys’ fees;

                (g)    Awarding pre-judgment and post-judgment interest, as provided by law;

                       and

                (h)    Awarding any and all such other and further legal and equitable relief as

                       this Court deems necessary, just, and proper.

                             COUNT VI
          UNLAWFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

        65.     Plaintiff re-alleges and incorporates paragraphs 1 through 27 above as if fully set

forth herein.

        66.     Plaintiff was discharged from her employment with Defendant on or about June 25,

2020.

        67.     Plaintiff was discharged from her employment with Defendant due to taking time

off to self-quarantine, as a result of a positive COVID-19 test.




                                                 14
     Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 15 of 16 PageID #:15




        68.    Plaintiff’s discharge was in violation of a clear mandate of public policy, as the

public policy of State of Illinois requires individuals diagnosed with COVID-19 to self-quarantine

to avoid the spread of the virus during a time of pandemic.

        69.    Plaintiff’s discharge by Defendant was in violation of a clear mandate of public

policy of the State of Illinois requires individuals diagnosed with COVID-19 to self-quarantine to

avoid the spread of the virus during a time of pandemic.

        70.    Plaintiff was required to quarantine pursuant to her doctor’s orders after her positive

COVID-19 test.

        71.    Plaintiff was discharged for her employment with Defendant very shortly

thereafter.

        72.    Plaintiff has suffered stress, aggravation, frustration, emotional distress, and mental

anguish as a result of Defendant’s willful and wanton disregard of her rights, as stated herein.

        WHEREFORE, Plaintiff prays that the Court enter judgment against Defendant as follows:

               (a)     Declaring Defendant’s practices complained of herein to be in violation of

                       public policy;

               (b)     Awarding Plaintiff judgment against Defendant for compensatory damages;

               (c)     Awarding Plaintiff back pay and front pay in an amount to be determined

                       at trial;

               (d)     Awarding punitive damages in an amount to be determined at trial; and

               (e)     Granting such other equitable and further relief as this Court deems

                       equitable and just.




                                                 15
    Case: 1:21-cv-04079 Document #: 1 Filed: 07/30/21 Page 16 of 16 PageID #:16




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail

on any of her claims in this action.



                                               RESPECTFULLY SUBMITTED,

                                               TORRA JOHNSON

                                               By:     /s/ David B. Levin
                                                       Attorney for Plaintiff
                                                       Illinois Attorney No. 6212141
                                                       Law Offices of Todd M. Friedman, P.C.
                                                       111 W. Jackson Blvd., Suite 1700
                                                       Chicago, Illinois 60604
                                                       Phone: (224) 218-0882
                                                       Fax: (866) 633-0228
                                                       dlevin@toddflaw.com




                                                 16
